a ,¢iaq-oz,@zw/Os~

   

January 27, 2015

Tyler, Tei

Re: Exparle Michael Regara’ We/)b, Case NO’S. 007-0447-1 l, 007-0048-.11, 007-0449-1 l & 007-
0450~1 l (In the 7"` Judicial District Court of Smith County, Texas).

> Reply to State’s Original and Supplemental Answers to Application for Habeas Corpus
Dear Clerk:

Enclosed please find the original copy of Applicant Webb’s Reply to State’s Original and Supplemental
Answers to his Original Applications for Writ of Habeas Corpus Applications, to be filed among the
papers in the above-styled and numbered causes. .

Please notify Applicant at his address listed below of the date of filing and disposition of these
proceedings

Thank you for your kind attention to this matter.

Sincerely,

     

 

WECE|VED ll\l

mont oFcRiMiNAL APPEALS
FEB 0 4 2015

   
 

  

'/ ..//L ';',/ ' 4
v ’P.: li ’ .
Wynne Unit

810 FM 2821
Huntsville, Texas 77349 Abd Acosta, Cl@|'k
Enclosures

CC:

'!’ Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 7871 l

*I* Aaron S. Rediker
Asst. District Attorney
Smith County, Texas
100 North Broadway, 4"] Floor
Tyler, Texas 75 702

File

CASE NUMBER: 007-0447-11-A ©©WY §

EX PARTE § IN THE DISTRICT COURT
MlCHAEL RENARD wEBB § 71qu JUDIClAL DISTRICT

APPLICANT, TDCJ-CID#01784539 § SMITH COUNTY, TEXAS

APPLICANT WEBB’S REPLY TO STATE’S
ORIGINAL AND SUPPLEMENTAL ANSWERS TO HIS
ORIGINAL APPLICATION FOR WRIT OF HABEAS CORPUS
WITH BRIEF IN SUPPORT

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, your Applicant, Michael R. Webb, TDCJ-ClD#01784539, proceeding in
pro se, in the above-styled and numbered cause pursuant to article 11.07, § 3 of the Texas Code
of Criminal Procedure, and files this, his Reply to the State’s Original and Supplemental
Answer(s) to his Original Application for Writ of Habeas Corpus and in support thereof`, would

show the Court as follows:
I.

Jurisdiction

The Court has Subject matter and jurisdiction over the parties pursuant to TeXaS Code Of

criminal Procedure, Article 11.07. et. seq.
II.

CONFINEMENT & RES'I`RAINT

Applicant Was indicted in cause number 007-0447-11, filed in the 7th District Court of

Smith County, Texas, for the offense of Aggravated Assault on a Public servant with a deadly

 

weapon, a first degree felony. Applicant, along with his two trial attorneys, Mr. Greg Waldron
and Ms. Tonda Curry, tried the case in a bench trial before the trial court, Who, on April 20,
2012, found Applicant guilty as charged in the indictment and assessed his punishment at life
imprisonment in the Texas Department of Criminal Justice, Correctional lnstitutions Division
('1`DCJ-C1D).l Applicant had three other felony charges pending at that time, which two of which
resulted from the same criminal episode as the instant case.2 A direct appeal was taken to the
Twelfth Court of appeals in Webb v. State, No. 12-12-00175-CR, Wbo affirmed the judgment and
sentence in an unpublished opinion dated June 25, 2013.3 No Petition for Discretionary Review
was filed in this case.4 Applicant filed his original application seeking a Writ of habeas corpus in
this case on September 20,-2014, as opposed to Respondent’s claim the same was filed on

October 01, 2014.5 Respondent made a separate answer to the instant state writ application on

 

l See Exhibit A & B, the Indictment and judgment, respectively, in case number 007-0447-11, which also alleged
one enhancement paragraph;”...[t]hat on the 30th day of July, 1998, in cause number 241-80361-98 in the 241st
Judicial District Court of Smith County, Texas, the defendant was convicted for the felony offense of robbery.

2 Applicant’s related unadjudicated cases at that time Were case number: 007-0448-11 for manufacture/intent to
deliver a controlled substance, namely, cocaine >4g 710 F.3d 573 (Sth Cir, 2013),
holding in relevant portion that, “...Coleman was no longer valid and the mailbox rule now applies to Texas
prisoners’ state habeas filings. The dismissal of Richards’ petition was reversed and the case remanded for further
proceedings.” Federal and State courts must now find that a prisoner’s state writ application is considered filed on
the date they sign it and place it in the prison mail box for authorities to mail on their behalf to be filed.

2

October 16, 2014.6 Then, it subsequently filed a supplemental response to the instant Writ

application on December 08, 2014. This proceeding followed.
III.

_ STATEMENT OF FACTS

Applicant adopts the background facts articulated by the Twelfth Court of Appeals in its
consolidated unpublished memorandum opinion entered on June 25, 2013, at the time it affirmed
all of Applicant’s judgment and sentences before it, as follows:

[Applicant] was charged by indictment with the offense of aggravated assault on a public
servant and three instances of manufacture or delivery of a controlled substance On
February 29, 2012, a bench trial began on the indicted offense of aggravated assault on a
public servant Ultimately, the trial court found [Applicant] guilty of the offense and
made an affirmative deadly weapon finding. Sentencing was postponed until after a
presentence report was prepared On March 19, 2012, [Applicant] pleaded guilty to the
remaining offenses. Each offense was enhanced under the habitual offender statute, and
two of the cases contained drug-free zone enhancements [Applicant] pleaded true to all
enhancements in each case. The trial court pronounced [Applicants] sentence in each case
on April 20, 2012. [Applicant] was sentenced to various terms of imprisonment in
addition to being assessed court costs and in some cases, restitution. The trial court
ordered [Applicant] to pay $55,432.18 in restitution and taxable court costs in the
aggravated assault case. In one of the drug cases, the trial court ordered [Applicant] to
pay $515.00 in restitution in addition to taxable court costs. In another of the drug cases
(a drug-free zone case), the trial court ordered [Applicant] to pay $515.00 in restitution,
but did not order payment of restitution in the other drug-free zone case. The certified bill

of costs was not in the record when the judgments of conviction were signed. After

 

6 For purposes of this proceeding, Applicant will refer to the Respondent’s Answer as “Answer,” followed by the
page referenced

[Applicant] filed his brief, the district clerk supplemented the record in each case to
include a biii of costa ld.7

See Webb v. State, Case Nos. 12-12-00175-CR, 12-12-00176-CR, 12-12-00177-Cr & 12-12-
00178-CR.
IV.
APPLICANT’S ALLEGATIONS

l. Applicant complains that he was denied the effective assistance of counsel at trial in
violation of the Sixth Amendment;8

2. Applicant complains the trial court abused its discretion by granting the defense
twelve continuances to secure the attendance of an out-of-state expert witness, Dr.
Thompson, but failed to intervene and assist the defense With securing these
witnesses presence at trial.

State Writ Appl. at 6-8.

 

7 See Consolidated Memorandum Opinion for Webb v. Stale, Case Nos. 12-12-12-00175-CR, 12-12-00176-CR, 12-
l2-00177-CR & 12-12-00178-CR.

8 Ground one also contains sub-grounds (a) through (i), Which Applicant will address individually, infra; (A) Failing
to properly investigate all the facts and applicable law related to the instant case and failed to secure the attendance
of Dr. Thompson at trial, (b) conceding that applicant committed most of the allegations in the indictment during
opening statements, (c) failing to argue or attempt to argue that a brick wall was not a deadly weapon as used in his
case, (d) failing to secure an “accident reproduction expert,” (e) failing to secure expert medical testimony on the
extent of the victim’s injuries, (f) causing the exclusion of the testimony of Mr. Campbell, a witness for the defense
on the victim’s worker’s compensation claim, (g) failing to secure testimony by a “medical forensic expert"
regarding the “manner and means” of the use of a brick wall as a deadly weapon, (h) failing to provide a brief to the
court on counsel’s attempts to secure Dr. Thompson’s testimony at trial, (i) failing to secure a writ of attachment for
Dr. Thompson, and (j) failing to obtain funds from the Court to hire a private investigator.

4

V.
ARGUMENTS & AUTHORITIES

Preliminary Stalement

In the answer filed by the State, it claimed all of Applicant’s claims were denied as not
having merit. However, it did perceive the need for an expansion of the record, which it
determined could be accomplished by obtaining affidavits from both of Applicant’s trial
attorneys The trial court designated only ground one as presenting previously uncontroverted
issues requiring resolution and to that end ordered both Mr. Gregory A. Waldron (lead) and Ms.
Tonda Curry (second chair) to prepare and file affidavits With the clerk of the trial court. Both
attorney’s timely complied and the State filed their respective affidavits after being supplied With
a copy of the court’s order and application for writ of habeas corpus filed in this cause by the

Applicant.

In his first sub-ground, Applicant avers that he was denied the effective assistance of
counsel at trial in violation of the Sixth Amendment 9 by same: (a) failing to properly investigate
all of the facts and applicable law related to the instant case and failed to secure the attendance of
Dr. Thompson at trial, who was a vital expert to the defense. A total of twelve continuances were
granted by the trial court to the defense for this specific purpose Dr. Thompson was the chosen
expert by counsel in this matter, as demonstrated by its exhaustive, I dare say, record number of
continuances ever requested and granted by the trial court for this express purpose. However,
neither attorney could get their act together on how to accomplish subpoenaing Dr. Thompson,

who resided in Kansas at the time and was also a member of the armed services and simply

 

9 Applicant wishes to clarify to the reviewing court that he makes these accusations of ineffective assistance of
counsel collectively, versus separately against both his trial attorneys

5

decided to “switch horses in mid-stream,” and substitute a local doctor without any explanation
to the Applicant Dr. Thompson had originally been chosen and designated by the defense
because he had previously rated the complaining witness (CW) for no further compensation by
the State, which did not commensurate with the conditions which he claimed by this incident had
caused him more debility, as compared to the minor injuries suffered according to Dr. Thompson
(bodily injury incurred only) versus the opinion of the State’s expert witness in this regard,
(seri`ous bodily injury incurred) after Dr. Thompson opined in his reports regarding workman’s
compensation claims made by the CW were unwarranted This supported the defense’s position
and theory of the case and if that were not true, why would have defense counsel requested and
obtained twelve continuances to secure the appearance of this expert witness? This is firmly
grounded in the record before the Court. Dr. Thompson had also determined and expressed his
opinion to counsel that the CW witness’s on-going medical issues were the result of a pre-
existing back injury, rather than the injuries he had sustained during the altercation with the

Applicant
STANDARD OF REVIEW-INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL

The right to effective assistance of counsel as set forth in the Sixth Amendment to the
U.S. Constitution has been clearly established by the Supreme Court in Strickland v.
Washington, 466 U.S. 668~ (1984). According to the Supreme Court in that case, the principles
governing ineffectiveness claims should apply in Federal collateral proceedings as they do on
direct appeal or in motions for new trial. An ineffectiveness claim is an attack on the
fundamental fairness of the proceeding whose result is challenged Since fundamental fairness is
the central concern of the Writ of habeas corpus, no special standards ought to apply to

ineffectiveness claims brought by such a Writ. The Supreme Court has stated the right to counsel

6

is a fundamental right of criminal defendants; it assures fairness, and thus the legitimacy of the
adversarial process. Kimmelman v. Morrison, 477 U.S. 365, 374 (1986). Furthermore, the
Supreme Court has recognized that the right to counsel is the right to effective assistance of
counsel. McMann v. Richardson, 397 U.S. 759, 771 (1970). The standard for establishing a
claim of ineffective assistance of counsel is enunciated in Strickland v. Washington, supra. In
support of an ineffective assistance claim, the petitioner must show (l) counsel’s performance
was deficient, and (2) the deficient performance may have prejudiced the petitioner’s case.
Strz`cklana', 466 U.S. at 688. Thus, Petitioner must demonstrate that counsel’s representation fell
below an objective standard of reasonableness, and there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.

Counsel’s performance must be judged on the totality of the representation Id. at 670.

In the State’s response to this issue, as supported by affidavits obtained by the State
from trial counsel(s), it avers that “failure to call additional witnesses does not constitute
ineffective assistance of counsel without a showing that the witnesses Were available to testify
and that their testimony would have benefitted the defendant.”]0 Id. (citing Brown v. State, 334
S.W.3d 789, 803 (Tex. App. - Tyler 2010, pet. ref’d). Here however, Applicant does not contend
that Dr. Thompson should have been called “as an additional Witness,” but as the primary
witness which the defense had based its original theory of the defense upon and that would be
that Dr. Thompson did not feel the injuries sustained by the officer during the altercation in
question rose to the level of “serious bodily injury,” a requisite element of aggravated assault on
a public servant with a deadly weapon and had rated the CW Workmen’s compensations claims

after evaluation accordingly. Had trial counsel not felt Dr. Thompson’s testimony critical to the

 

m For purposes of these proceedings, Applicant will refer to the State’s Supplemental Answer as “Supp. Answer,”
followed by the page referenced

defense, then why did they obtain twelve consecutive continuances from the trial court to secure
him to appear as an out-of-state expert witness for the defense? In reading the record before this
Court one can easily discern the defense’s position that this Witness was critical to their adopted
theory of the case that the CW had not sustained any injury that could be considered “serious
bodily injury, but instead, had actually only sustained what would amount to, according to Dr.
Thompson, “bodily injury” and nothing more. The record before the Court demonstrates that Dr.
Thompson was available and willing to testify for the defense and had only asked that defense
counsel follow proper procedure in securing his appearance legally so as not to compromise his
military service obligations There are numerous discussions in the record between the trial court
and defense counsel about this issue with the trial court and state providing their opinion and
offer of assistance in assisting the defense with securing this witness. However, twelve
continuances later granted by the trial court with defense counsel not being capable as attorneys
in securing their own defense expert out-of-state witness, the defense changed course and instead
opted to call a local expert instead due to economic reasons and the trial court’s frustration with

their collective ineptitude.

As Applicant remains incarcerated he is unable to contact Dr. Thompson and obtain an
affidavit from him concerning this matter and the trial court is unwilling to hold a live
evidentiary hearing and appoint counsel to facilitate Applicant’s ability to provide this Court
with the necessary affidavit or deposition in regards to his experience from beginning to end with
Applicant’s defense attorneys and to meet the requisite requirement to show Dr. Thompson was
in fact available and willing to testify and that the substance of said testimony would have been
beneficial to the defense. Cate v. State, 124 S.W.3d 922, 928 (Tex. App. - Amarillo 2004, pet.

ref"d). In rebuttal to trial counsel and the State’s position, While it may be true a criminal

attorney’s duty to his client may not extend to obtaining the “best or most highly qualified
expert,” but counsel’s duty does extend to obtain the assistance of the expert witness it has
claimed to the trial court through twelve continuances it had to have testify in order to provide
Applicant with the effective assistance of counsel and federal due process, as Well as a fair trial,
which Applicant avers did not occur in his case due to counsel’s incompetence in being able to
secure the out-of-state expert witness it had built the defense around from the beginning Herein
is where prejudice to the defense and the abridgement of Applicant’s Constitutional rights

collide.

\

Again, while it is true that both trial attorneys now aver in their affidavits that Dr.
Thompson’s testimony would not have been beneficial to Applicant’s case, it is contrary to their
assertions to the trial court on the record before this Court When requesting and obtaining twelve
continuances to secure Dr. Thompson’s appearance because of his importance to the case fly’s in
the face of reason and borders on the fantastical and both affidavits of counsel, when compared
to their testimony during their twelve requests to the trial court for continuances demonstrates by
clear and convincing evidence that their current sworn averments are not credible, but are self-

serving, baldly asserted conclusory statements and nothing more.

Applicant is an incarcerated prisoner proceeding pro se without the benefit of counsel
and his pleadings should be liberally construed by this Court and under this backdrop, Applicant

submits that he has met his burden.

In regards to Applicant’s second ground, he believes that the complained of issue is
valid in the face of the State and trial counsel’s contentions that Dr. Thompson “really wasn’t

needed,” and therefore, if this be true, then the trial court in granting of twelve continuances on

the basis of the contentions by defense counsel Dr. Thompson’s testimony was necessary for the
defense, then either counsel misrepresented the necessity to the trial court and sanctions for such
misconduct should be brought or the trial court abused its discretion in granting such a plethora
of continuances without sufficient reason to do so and denied Applicant his right to a speedy trial
by doing so, prejudicing the defense. “lf a party affirmatively seeks action by the trial court, that
party cannot later contend that the action was error;” (citation omitted) or can they under the

circumstances presented here?
CONCLUSION

Accordingly, Applicant would respectfully request that this Honorable Court to sustain
all his grounds presented for relief, ll or in the alternative, remand this case back to the trial court
with instructions to hold a live evidentiary hearing to properly develop the record before the
Court in these post-conviction proceedings and appoint counsel to assist Applicant in doing his

part, which he cannot do from a prison cell.

erNED on this the 27th day of January 2015.

Respectfully submitted

 

Wynne Unit
810 FM 2821
Huntsville, Texas 77349

 

H Since the State failed to directly address all of Applicant’s issues presented in his writ application, he is aware
they are deemed to be generally denied by the State._

10

CERTIFICATE OF SERVICE

I, Michael R. Webb, Applicant, Pro se, TDCJ-CID#01784539, herein certifies that a true
and correct copy of the foregoing instrument was sent to the Respondent, by placing same, in the
prison mail box, first-class, postage paid, addressed to:
Aaron S. Rediker
Smith County Asst. District Attorney
100 North Broadway, 4th Floor
Tyler, Texas 75702

SIGNED on this the 27th day of January 20

  

11

11 ..ir. 4 . .\.

 
 

EXHIBIT
A
12

 

 

 
 

 

 

INDICTMENT /
THE STATE OF TEXAS ' IN THE 241:;FD TRICT COURT
VS
SMITH COUNTY, TEXAS
MICHAEL WEBB
1515 :,c